Citation Nr: 0501965	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03 07-871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteomyelitis.  

2.  Entitlement to a disability rating in excess of 10 
percent for scarring of the right tibial area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1948 to April 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In an August 1996 rating decision, the RO denied service 
connection for osteomyelitis.  The veteran was notified that 
month.  In November 1996, a timely notice of disagreement was 
received, disagreeing with the RO decision on the right leg.  
There were other claims being processed at that time and for 
some reason, the RO failed to send the veteran a statement of 
the case, in response to his notice of disagreement.  Thus, 
the claim was left open.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  In January 2002, the veteran wrote that he 
wanted to reopen the right leg claim.  In April 2002, he was 
sent a letter telling him what he had to submit to reopen a 
claim for service connection.  However, the July 2002 rating 
decision and the March 2003 statement of the case both 
addressed the issue of service connection for osteomyelitis 
on a de novo basis, considering both old and new evidence, 
without requiring or discussing new and material evidence.  
We find that the issue is properly stated as one of service 
connection, without requiring new and material evidence, and 
that the March 2003 statement of the case adequately and 
accurately responded to the original notice of disagreement, 
in compliance with Manlincon.  

The issue of entitlement to a disability rating in excess of 
10 percent for scarring of the right tibial area is addressed 
in the REMAND portion of the decision below and it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The right leg injury the veteran had during service, in 
1949, did not result in osteomyelitis.  

3.  There is no competent evidence that the veteran has ever 
had osteomyelitis.  

4.  The veteran does not currently have osteomyelitis as a 
result of disease or injury during his active service.  


CONCLUSION OF LAW

Osteomyelitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of April 2002 discloses that 
it complied with all the requirements as described by the 
Court, in relation to the claim for service connection.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, that was impossible because the law was not in 
effect when the original rating decision was made, in August 
1996.  However, the VCAA letter of April 2002 contained 
sufficient information as to what a claimant must submit to 
substantiate a claim for service connection.  He was told 
that there had to be evidence of current disability.  The 
subsequent rating decision, of July 2002, emphasized the need 
for evidence of a current disability, as did the March 2003 
statement of the case.  We find that the veteran was 
adequately and repeatedly notified that he had to submit 
evidence which substantiated that he had the claimed 
osteomyelitis.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
service connection for osteomyelitis.  This includes private 
records which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has been 
examined by VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

The Court has noted that, for service connection, the law 
requires more than injury in service, there must currently be 
a residual disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Background  A service medical record, dated in May 1949, 
shows the veteran struck his shin on a ladder two weeks 
earlier.  He had an open draining sore.  He was treated and 
X-rayed for possible osteomyelitis.  A note dated several 
days later shows that the ulcer was reduced to 1 centimeter 
and the surrounding inflammation had subsided.  X-rays of the 
leg were negative for bone involvement.  The diagnosis was 
ulcer, pretibial area, right leg.  On examination for 
separation from service, in April 1950, the veteran's bones, 
joints and muscles had no significant abnormalities.  

The file contains a copy of private physician's treatment 
notes for the veteran, dated from May 1963 to February 1970.  
In June 1967, the veteran complained of pain in his legs, 
right arm and knees.  Physical examination was negative.  

In May 1974, the veteran sought treatment at a VA medical 
facility, for pain in his right leg.  He reported that he had 
fractured the leg in 1949, during service, and had lived in 
pain ever since.  Objectively, there was deformity of the 
anterior aspect at the right tibia.  X-rays were negative.  A 
consultant noted pain with tenderness over the lower third of 
the anterior tibia.  Medication was recommended.  

In August 1990, the RO received the veteran's written 
description of his injury and treatment in service.  

The report of the August 1991 VA examination noted minimal 
insignificant scars on the anterior border of the tibia of 
the right lower leg.  They were not disfiguring and not 
attached to underlying tissues.  There was no loss of 
underlying tissues.  There was no discoloration.  There was 
no irregularity of the shaft of the tibia.  There was no 
evidence of muscle scarring or muscle injury.  The veteran 
was able to dorsiflex and plantar flex the foot with no 
trouble.  He was able to walk on the heel and toe without 
difficulty.  The examiner remarked that the abrasion on the 
anterior aspect of the right lower leg, however deep, had 
apparently healed.  The examiner was unable to formulate an 
opinion as to whether or not the injury sustained in service 
was the cause of the veteran's current complaints.  X-ray 
studies of the right leg revealed bony structures of the 
tibia and fibula without evidence of fracture or destructive 
changes.  Partially visualized knee and ankle joints were 
unremarkable.  

On the April 1994 VA examination, the veteran complained of a 
raised mass that was quite tender, on the medial aspect of 
the right lower leg at the junction of the middle and distal 
thirds.  It measured 2 by 3 centimeters.  There was no skin 
change except for elevation of the tissue.  There was no 
actual scarring on the leg.  There was no keloid formation, 
adherence, herniation, inflammation, depression or 
ulceration.  There was some swelling.  Vascular supply was 
normal.  Pressure over the mass elicited responsive 
tenderness.  There were no cosmetic effects.  The doctor 
expressed the opinion that limitation of the part effected 
was not found.  The diagnosis was deep abrasion, medial 
aspect, right lower leg, healed with subsequent development 
of tender scar.  X-rays were essentially normal with no 
evidence of fracture or other significant abnormality.   

On the April 1996 VA examination, the veteran reported 
fracturing his right tibia during service, having an open 
wound for several weeks, and being considered for possible 
osteomyelitis.  He acknowledged that the shin healed well and 
stayed healed.  He had never had a draining sinus.  He had 
never had an involucrum breakdown and had never had any 
confirmation of osteomyelitis.  He complained that, from time 
to time, his leg became swollen from above the knee down to 
the ankle.  On those occasions, he ran a fever and the leg 
was so painful that he was unable to walk.  Objectively, the 
tibias of both legs were equal in shape, size, color and 
warmth.  Circulation was good on both sides.  Although the 
veteran said he had a scar on the anterior border of the 
right leg, the examiner saw nothing apart from a small blue 
mark at the junction of the middle and lower thirds of the 
tibia.  There was no thickening of bone, bowing, or 
deformity.  The whole area was very tender.  The doctor 
expressed the opinion that since the veteran had never had a 
broken down sinus, he had never had any involucrum discharge, 
and almost 50 years had passed, it was very unlikely that he 
had osteomyelitis.  The diagnosis was constant chronic pain 
on the right anterior leg where he had an old fracture.  

Studies were done in April 1996.  White blood cell count was 
within normal limits.  X-rays disclosed normal right and left 
tibias and fibulas.  A bone scan had findings consistent with 
possible osteomyelitis in the region of the right patella.  
Other findings were consistent with degenerative change in 
the rest of the skeleton.  

The veteran was again examined in June 1996.  Photographs of 
the right lower extremity were taken and added to the record.  
The veteran had a history of a leg injury in 1949, which was 
slow to heal.  He was reportedly said to have osteomyelitis.  
He complained of pain and intermittent bouts of swelling 
since that time.  He had never had any sequestration, sinus, 
evidence of involucrum, or evidence of active osteomyelitis.  
Subjectively, he complained of pain in his legs and calves 
when he walked.  Rest relieved the pain.  His leg reportedly 
puffed up all the time and ached.  Objective findings were 
minimal.  He had a minor purplish area and a slight scar.  
There was no swelling, deformity, angulation, false motion, 
shortening, or intra-articular involvement.  It was noted 
that his bone scan had shown possible osteomyelitis, but the 
doctor consulted an orthopedist, who thought it was ordinary 
degenerative change.  There was no other significant 
abnormality on the bone scan.  The X-rays of the legs were 
normal with no evidence of osteomyelitis.  The doctor 
expressed the opinion that we can be quite sure that there is 
no major sequelae or evidence of osteomyelitis.  

In August 1996, another VA physician examined the veteran.  
He gave a history of a leg injury during service.  He 
complained of constant pain in the entire lower extremity, 
from the knee down.  The pain was diffuse and depended on the 
amount of standing and walking he did.  An ulcer had never 
broken open.  He complained of arthritis in the knee, where 
he noticed popping and grating.  Objectively, he walked 
without a limp.  There was no swelling of either extremity.  
There was full hair growth on both lower extremities, with no 
difference between right and left.  There was no deformity, 
angulation, false motion, or shortening.  There were cavus 
deformities of both feet.  The veteran refused to walk on his 
toes because it was too painful.  He walked only 3 or 4 steps 
on his heels.  Deep tendon reflexes were 2+ and symmetric.  
There were questionable sensory changes in the right leg and 
foot.  There was a very faint scar overlying the anterior 
aspect of the tibia.  The skin was pliable and moved freely 
over the bone.  There was no infiltration of the skin or any 
tenderness of the underlying periosteum.  Right knee motion 
went from 0 to 130 degrees, without instability.  It was 
noted that numerous X-rays were all negative.  The diagnoses 
were cavus deformity of both feet, and no evidence of 
underlying osteomyelitis of tibia or fibula.  The doctor 
commented that he could not explain the veteran's pain on the 
basis of the available information.  

In February 1997, the veteran testified before a hearing 
officer at the RO.  He testified that his service-connected 
scar was about the width of a dime and about 6 inches long, 
running up his shin, to about 5 inches below the knee.  He 
said it was painful and real tender to touch.  He reported 
that the area would swell up like a balloon.  

VA clinical notes of April 2000 reflect that a bone scan 
showed no evidence of osteomyelitis.  He had some swelling at 
the anterior aspect of the ankles.  Neurovascularly, he was 
intact, with good motion and stable ligaments.  The right 
knee had a good range of motion with no appreciable 
diffusion.  There was mild medial joint line tenderness.  
There was no pain on internal and external hip rotation.  The 
impression was history of right knee pain.  

On VA examination in May 2001, the extremities had no 
abnormal symptoms.  

The file includes VA clinical records from March 2001 to 
April 2002.  A VA clinical note of November 2001 shows the 
veteran complained of pain in the right leg.  There was no 
edema or other finding.  A December 2001 note reflects that 
the right leg was positive for edema, intermittently.  In 
January 2002, the veteran told a VA clinician that he had 
osteomyelitis in 1949, that he was never treated for it, and 
that the leg stayed swollen all the time and hurt.  The 
examiner found no edema.   

The report of the June 2002 VA examination shows the veteran 
gave a history of sustaining a deep laceration over the 
anterior tibia of the right leg.  It became infected and he 
was transferred to another ship for treatment.  It was noted 
that the veteran's history was inconsistent with a history of 
osteomyelitis.  The veteran stated that he had not required 
treatment since 1949; however, he continued to experience 
discomfort along the distal aspect of the right anterior 
tibia since the original injury.  Activity such as prolonged 
standing and walking tended to increase his discomfort.  He 
continued to experience symptoms of swelling and pain with 
prolonged walking and standing.  He did not require any care, 
other than self-care consisting of rest and elevation of the 
leg.  He reported flare-ups of pain with prolonged standing 
and walking.  Episodes reportedly occurred approximately 8 
times per year and required 1 to 2 days rest.  They affected 
his ability to work as a cabinetmaker.  The examiner reported 
that there was no evidence of current active infection.  He 
did not require crutches, braces, canes, corrective shoes or 
other device in connection with this injury.  There were no 
constitutional symptoms of bone disease.  There was no 
objective evidence of deformity, angulation, false motion, 
shortening, or intra-articular involvement.  There was no 
evidence of malunion, nonunion, loose motion, or a false 
joint.  There was mild tenderness on palpation of the 
anterior distal tibia.  There was no evidence of edema, pain 
on motion, weakness, redness or heat.  The doctor specified 
that there was no joint involvement.  There was no evidence 
of constitutional signs of bone disease, such as anemia, 
weight loss, fever, debility or an amyloid liver.  It was 
noted that bone scans completed in March 2000 and April 1996 
revealed no evidence of osteomyelitis of the right tibia.  
X-rays of the right tibia and fibula, completed at the VA 
Medical Center, in July 1996, April 1996, and February 1996, 
revealed no evidence of osteomyelitis or other abnormality.  
The diagnosis was an old soft tissue trauma with laceration 
of the anterior right tibial area with residual pain.  

Analysis  The veteran reports that he had osteomyelitis in 
service.  The veteran is not competent to diagnose his injury 
symptoms during service.  38 C.F.R. § 3.159(a) (2004); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, his 
statements as to what medical personnel diagnosed during 
service are not competent evidence.  See Warren v. Brown, 6 
Vet App 4 (1993).  Additionally, medical records, which 
simply record the history given by the veteran, are not 
competent evidence that the history, or diagnoses in that 
history, are correct.  See LeShore v. Brown, 8 Vet App 406, 
409 (1995).  

The service medical records were made at the time of injury 
by trained medical personnel.  Consequently, they are the 
most probative evidence about the injury in service.  They 
show that, during service, in 1949, the veteran injured his 
right shin.  The possibility of osteomyelitis was considered 
and X-rays studies were done to see if there was 
osteomyelitis.  However, the X-ray results were negative for 
bone involvement.  That is, the X-rays provided evidence that 
there was no osteomyelitis or other bone disease.  The 
service medical records show that the medical personnel, 
after considering the possibility of osteomyelitis, did not 
diagnose that disorder, but reached another diagnosis.  This 
is competent and probative evidence against the claim.  
Moreover, there is no competent medical evidence that the 
diagnosis in service was wrong.  There is no competent basis 
in the evidence for the veteran's claim of osteomyelitis in 
service.  The service medical records outweigh the veteran's 
assertions and establish by a preponderance of evidence that 
he did not have osteomyelitis during service.  

The normal findings on the separation examination are 
evidence against a chronic continuing disability.  The 
private clinical notes from 1963 to 1970, without evidence or 
complaint of leg symptoms is also evidence against a 
continuity.  The passage of approximately 25 years between 
the injury in service, in May 1949, and seeking treatment at 
a VA facility, in May 1974, is also evidence against a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The preponderance of evidence 
on this point establishes that there is no connection to the 
injury in service.  

The veteran has continued to claim various bone injuries and 
disease including a fracture and osteomyelitis.  Numerous 
studies have been done.  Of particular note in this regard 
are the May 1974, August 1991, April 1994, February 1996, 
April 1996 and July 1996 X-ray studies, as well as the bone 
scans completed in March 2000 and April 1996.  None of these 
studies have ever shown osteomyelitis or other bone disease 
or injury, or their residuals.  These studies consistently 
provide competent evidence that there is no osteomyelitis, 
fracture, or residuals of any bone disease or injury.  

The medical opinions based on the studies are also 
significant.  In April 1996, a physician examined the veteran 
and reviewed the test results and expressed the opinion that 
it was very unlikely that he had osteomyelitis.  In June 
1996, the veteran and his test results were examined again, 
and the doctor expressed the opinion that we can be quite 
sure that there is no major sequelae or evidence of 
osteomyelitis.  More recently, on the June 2002 VA 
examination, a physician expressed the opinion that there was 
no evidence of osteomyelitis in the right tibia.  There is no 
medical opinion that the veteran currently has osteomyelitis.  
So, the preponderance of the competent evidence establishes 
that the veteran does not have the disability for which he is 
seeking benefits.  

The medical reports provide a preponderance of evidence, 
which establishes that the veteran did not have osteomyelitis 
in service, that he does not have it now, and that there is 
no connection to disease or injury in service.  The Board 
recognizes that the veteran had an injury in service and has 
residuals.  Service connection has been established for these 
residuals and the rating will be reviewed by the Board after 
the development below.  However, the clear preponderance of 
competent medical evidence in this case establishes that the 
veteran did not have osteomyelitis in service and does not 
have it now.  Consequently, the claim for service connection 
for osteomyelitis must be denied.  


ORDER

Service connection for osteomyelitis is denied.  


REMAND

In April 2002, the RO sent the veteran a letter telling him 
what he needed to submit to substantiate his service 
connection claim.  Our review of the letter does not disclose 
anything on the increased rating claim.  That is, the RO did 
not tell the veteran what he needs to submit to substantiate 
his claim for a higher rating, as required by VCAA.  To 
comply with VCAA, the veteran must be told what he needs to 
submit to substantiate his claim for a higher rating.  

Also, it has been quite some time since the service-connected 
scar was examined.  A current examination is desirable.  

The issue of entitlement to a disability rating in excess of 
10 percent for scarring of the right tibial area is REMANDED 
for the following:  

1.  The RO should send the veteran a 
letter telling him what he needs to 
submit to substantiate his claim for an 
increased rating for scarring of the 
right tibial area.  The RO should notify 
the veteran that he should submit any 
evidence of increased disability.  He 
should particularly be told to submit 
competent medical evidence that the scar 
impairs lower extremity function.  

2.  The RO should schedule the veteran 
for an examination of the right tibial 
scar.  The claims folder should be made 
available to the examiner for review.  
Any tests or studies which the examiner 
deems to be indicated should be done and 
the results amended to the final report.  
The examiner should express an opinion on 
the following points:  
?	Describe the scar in the right 
tibial area;  
?	Describe any impairment of function 
of the part affected due to the 
scar.  
?	If there is no impairment, the 
examiner should so state.  
?	If the scar impairs joint function, 
the examiner should report the 
limitation of joint motion due to 
the scarring.  

3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


